Citation Nr: 0836502	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to July 1961 
and from September 1961 to March 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for the 
above-referenced claims.  

A formal RO hearing was held in March 2008, during which the 
veteran offered testimony in support of his claims.  A 
transcript of the March 2008 hearing was obtained and 
incorporated as part of the veteran's claims file.  


FINDINGS OF FACT

1.  The veteran's current hearing loss was not incurred in or 
aggravated during his period of active service.

2.  The veteran's current tinnitus was not incurred in or 
aggravated during his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.09, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 207), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).



By letters dated in August 2006 and December 2006, the 
veteran was notified of the information and evidence 
necessary to substantiate his claim.  VA told the veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letters 
dated in August 2006 and August 2007, wherein VA informed the 
veteran as to the type of evidence necessary to establish a 
disability rating or effective date.  Adequate notice has 
been provided to the veteran prior to the transfer and 
certification of his case to the Board, and thus, compliance 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met.  Nevertheless, in light of the 
Board's denial of the veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical evaluation records have been obtained.  
He was provided VA audiologic examinations in January 2007 
and April 2008.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection Legal Criteria

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (2007).



In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).  The failure to 
meet these criteria at the time of the veteran's separation 
from active service is not necessarily a bar to service 
connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993); see 38 C.F.R. § 
3.303(d) (2007); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.


After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts 

During the March 2008 formal hearing before the RO, the 
veteran testified that he believes that his hearing loss and 
tinnitus are the result of his military service.  He 
contended that he was exposed to extreme noise exposure while 
serving as an instructor in the Air Defense Artillery, 
specifically providing instruction for the 20-millimeter 
Vulcan, Chaparral and the Stinger Missile System.  
Additionally, he described his use of the Vulcan Chaparral 
and the Stinger during live-fire exercises while in the 
Republic of Korea and in Germany and the noise exposure he 
experienced as a result.



The veteran's service personnel records confirm his period of 
active service from July 1958 to March 1981.  

VA obtained the veteran's service medical records, which 
indicate that he underwent audiologic examinations in 
February 1962, July 1965, September 1967 and August 1978.  In 
the respective reports of physical examination associated 
with these examinations, the veteran's hearing was determined 
to be generally within normal limits.  The veteran reported 
never having any hearing trouble in the reports of medical 
history associated with the three separate evaluations. 

In May 1979, the veteran underwent an in-service audiolgic 
examination.  In the examination report, the examiner 
diagnosed the veteran with high frequency loss; however, the 
audiometric results were not reported.  

An additional in-service audiologic examination was conducted 
in 1980.  Clinical evaluation revealed that the veteran's 
hearing was generally within normal limits.

In January 1981, the veteran underwent a separation 
audiologic examination.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
N/A
35
LEFT
10
10
10
N/A
35

Based on the examination results, the examiner diagnosed the 
veteran with "[d]eafness, bilateral, high tone, 
sensorineural."  No opinion was given as to the etiology of 
the veteran's condition.

Following separation, the veteran underwent a VA physical 
examination in February 2000, at which time he reported 
having no hearing problems.



The veteran submitted a private audiologic evaluation report 
dated in March 2006 from JDS, M.S., CCC-A.  While the 
audiometric results were no translated from graphic form into 
numeric form, it appears that on audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
60
80
LEFT
25
45
60
70
65

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 78 percent in the left ear.  
The examiner noted that in August 2004 the veteran was 
diagnosed with shingles surrounding his left ear, and 
indicated that the condition may or may not have had an 
impact on his hearing ability.  Based on the examination 
results, the veteran was diagnosed with a mild, precipitously 
sloping to severe, primarily sensorineural hearing loss 
bilaterally.  No opinion was given concerning whether the 
veteran's hearing impairment was etiologically related to 
acoustic trauma sustained in service.

The veteran underwent a VA audiologic evaluation in January 
2007, and the associate report confirmed his diagnosis of 
bilateral hearing loss.  During the evaluation, the veteran 
reiterated his reports of hearing loss and shingles, and 
added that he had experienced bilateral constant tinnitus for 
over twenty-five years.  The evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
55
55
LEFT
25
45
55
65
65

Speech discrimination scores for the right and left ears were 
100 and 96 percent, respectively.  The veteran was diagnosed 
with a mild to moderate sensorineural hearing loss in the 
right ear, and a moderate to moderately severe sensorineural 
hearing loss in the left ear, both at 1000 to 4000 hertz.  No 
opinion as to whether there was a medical nexus between the 
veteran's hearing loss and his military service was provided.

In June 2007, the same VA examiner reviewed the veteran's 
claims file to provide a medical opinion regarding the 
veteran's hearing conditions.  The examiner noted the 
veteran's previous in-service and private audiologic 
evaluation results, which are described above, and his 
previous reports of hearing loss and tinnitus.  Based on her 
review, the examiner opined that the veteran's hearing loss 
and tinnitus were not due to military noise exposure, as 
neither was present at the time of separation.  She stated 
that there was no audiometric data to support a diagnosis of 
high frequency hearing loss during service and that his 
hearing thresholds at the time of separation did not meet the 
criteria for a VA disability.  The examiner noted that there 
were no documented complaints of tinnitus and there were no 
complaints of hearing loss in the VA medical records dated in 
2000.  Additionally, the examiner noted the veteran's report 
of hearing difficulty arising in approximately May 2005, 
following a reoccurrence of shingles.  The examiner concluded 
that although there was a confirmed history of military noise 
exposure there was no scientific basis for delayed or late 
onset noise-induced hearing loss.  

In April 2008, the veteran underwent a second VA audiologic 
evaluation, which was preformed by the same VA examiner.  In 
the evaluation report, the VA examiner noted the veteran's 
audiologic history as reported in the January 2007 VA 
audiologic evaluation report and the results of the 
previously discussed service, VA, and private audiologic 
evaluations.  On the April 2008 audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
35
60
70
LEFT
30
40
55
65
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
A diagnosis of bilateral sensorineural hearing loss was again 
indicated.  The examiner reiterated the opinion and rationale 
that she provided in the January 2007 VA audiologic 
examination report, namely that the veteran's hearing loss 
and tinnitus were not due to military noise exposure as 
neither were present at the time of separation.  

Hearing Loss

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim for service connection for bilateral 
hearing loss.  While the medical evidence shows that the 
veteran currently suffers from hearing loss as defined by 
38 C.F.R. § 3.385, such medical evidence does not demonstrate 
that his current hearing loss is etiologically related to his 
period of active service.  Audiometric test results from 
service show that the veteran did not suffer from hearing 
impairment within the meaning of VA regulations.  See 
38 C.F.R. § 3.385.  The Board also acknowledges that the 
January 1981 separation report of physical examination show a 
diagnosis of bilateral sensorineural hearing loss.  
Nevertheless, the veteran's hearing thresholds as indicated 
on the January 1981 report do meet the threshold requirements 
for a hearing loss disability under 38 C.F.R. § 3.385.  Thus, 
the Board finds that the veteran's hearing was essentially 
normal during service.  This fact, in conjunction with the 
medical evidence showing that current hearing loss is 
unrelated to service, the Board further concludes that 
service connection is not warranted.  

Indeed, there is no medical opinion establishing a medical 
nexus between the veteran's current hearing loss and his 
military noise exposure.  Instead, the June 2007 VA examiner 
opined that the veteran's hearing loss and tinnitus were not 
due to military noise exposure, and that there is no 
scientific basis for late onset noise induced hearing loss.  
The Board finds this opinion to be probative, as it is 
definitive, based on a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, it is found to carry significant weight. Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims files and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  The veteran has not 
provided any competent medical evidence to rebut the opinion 
against his claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board also points out that The veteran was not diagnosed 
with hearing loss within the meaning of a VA hearing loss 
disability until March 2006, more than twenty-five years 
after his separation from active service.  The evidence shows 
that the veteran first noticed a difficulty with his hearing 
in May 2005 after a reoccurrence of shingles.  Accordingly, 
his claim has not been established based on the legal 
presumption given for diseases that manifest within one year 
from the date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, in terms of analyzing the veteran's claim for 
direct service connection, evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since active duty service can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Tinnitus

With regard to his claim for service connection for tinnitus, 
there is no medical evidence that the veteran has a current 
diagnosis of tinnitus or of a medical opinion indicating that 
his tinnitus is related to his period of active service.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

However, in view of the subjective nature of tinnitus, 
assuming without conceding that the does suffer from tinnitus 
as he reports, there is no medical evidence of a nexus to 
service.  Moreover, the first complaint of tinnitus was not 
until he filed his claim in April 2006, more than 25 years 
after the veteran's separation from service.  The Board 
reiterates that evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Consideration was given to the veteran's own statements in 
support of his claim that his hearing loss and tinnitus were 
caused by his military service, and the Board is sympathetic 
to the veteran's contentions.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possess the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for bilateral hearing loss and tinnitus.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


